Citation Nr: 1614450	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  04-14 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as a nervous condition.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1965 for a period of more than ninety days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
In August 2006, the Board denied the claim on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted a joint motion for remand, vacated the Board's prior decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  In November 2009, the Board remanded the claim to the RO to complete the additional development outlined in the joint motion.  The RO returned the claim to the Board in November 2014.


FINDINGS OF FACT

The Veteran's May 1965 entrance examination report does not list any psychiatric disorders, and he has a current psychiatric disability, to include depression and anxiety, that has been linked to active service by mental health professionals.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability, to include depression and anxiety, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Although the Veteran reported frequent nightmares, excessive worrying, and a nervous condition on his pre-induction report of medical history, the examining physician at his induction determined he was fit for military service and noted mild abnormal head movement and hammertoes on the left foot as the only defects.  A psychiatric disorder or mental health concerns were not noted on the May 1965 examination report.  Further, the examiner assigned a score of 1 under the psychiatric prong of the PULHES rating on the examination report.  PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  

The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ear"; the "E" for "eyes"; and the "S" for "psychiatric."  A rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given.  Id.  In so much as the abnormal head movement, which was later described as a "nervous tic" during service, could be considered a manifestation of a pre-existing psychiatric disability, this was not noted as such at the Veteran's entry into active service, as there were no psychiatric limitations noted on the March 1965 examination report.  Reasonable doubt must be resolved in the Veteran's favor; therefore, the presumption of soundness attaches with respect to psychiatric disorders.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.   Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Here, there is evidence that suggests the Veteran may have had a pre-existing psychiatric disability upon his entry into active service.  The evidence is not, however, clear and unmistakable that a psychiatric disability was not aggravated by service.  To the contrary, service treatment records show the Veteran's condition was possibly aggravated during service.  In June 1965, an Army psychiatrist noted the abnormal head movement, which was referred to as a "nervous tic" for the first time, increased in severity due to stress and physical strain in service.  The psychiatrist also noted the Veteran had vivid nightmares with enuresis and recommended prescription medication and hypnosis.  The Veteran has reported he was hospitalized twice in service due to his mental state and was eventually separated from service as a result.  Service personnel records show an administrative discharge during initial entry training due to unsuitability.  

The record also shows a current psychiatric disability.  During the appeal period, the Veteran has been diagnosed as having depression and anxiety.  He was granted disability benefits by the Social Security Administration based primarily on his psychiatric disability, classified as an affective disorder.  The Board acknowledges a February 2013 VA examiner determined there was no current disability; however, a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  A psychiatric disability, to include depression and anxiety, has clearly been shown in the appeal period, as several mental health professionals have determined the Veteran has had major recurrent depression and anxiety leading up to and during the appeal period.

These mental health professionals have also attributed the Veteran's current psychiatric disability to service.  In June 2005, a private physician, D.P., M.D., provided an opinion that indicated the Veteran's psychiatric disability was aggravated during service.  There are no VA opinions addressing aggravation.  

Two private psychiatrists, J.A., M.D., and L.R., M.D., provided opinions indicating the Veteran first manifested symptoms of depression in service and indicated he has continued to suffer from depression since separation from service.  The Veteran has also provided lay statements concerning the severity of his symptomatology since separating from service; several family members have provided statements corroborating the Veteran's reports.  

The lay statements are entirely consistent with those of the medical professionals who have provided opinions on the Veteran's behalf.  

A VA examiner concluded in February 2013 that the Veteran did not currently meet the criteria for a psychiatric diagnosis; a psychiatric disability was clearly shown during the period since the Veteran filed his claim.  The current disability requirement is thus satisfied.  McClain v. Nicholson, 21 Vet App 319 (2007).

The VA examiner also provided a negative opinion with regard to the question of whether a current psychiatric disability was related to service.  The reasons for this opinion are unclear, but is seems to have been based on the relatively short period of the Veteran's service and the evidence of pre-existing psychiatric disability.  Given that the presumption of soundness is not rebutted, the opinion does not provide clear and unmistakable evidence that the psychiatric disability pre-existed service and was not aggravated.  The private opinions are at least as probative as the VA opinion on the question of a nexus.

While the lay statements standing alone are insufficient to establish the Veteran's service connection claim, the Board is not permitted to substitute its judgment for that of the medical professionals who have linked the Veteran's current psychiatric disability to service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the presumption of soundness applies in this case with respect to psychiatric disorders.  The presumption has not been rebutted because the evidence does not clearly and unmistakably show a psychiatric disability was not aggravated during service.  There was an in-service incurrence or aggravation of psychiatric disability.  Mental health professionals have determined the Veteran has a current psychiatric disability, to include depression and anxiety, which has been linked to the in-service incurrence or aggravation.  Thus, the elements of service connection have been established.  As such, service connection for a psychiatric disability, to include depression and anxiety, is warranted.


ORDER

Entitlement to service connection for a psychiatric disability, to include depression and anxiety, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


